Cordy, J.
(dissenting in part). I concur with the court’s answers and analysis with respect to the first two certified questions. I disagree on the third certified question. It seems to me that whether a defendant may be liable for employee misclassification under G. L. c. 149, § 148B (§ 148B), depends first and foremost on whether there is a work arrangement of some type between the defendant and the person claiming misclassification. If there is a work arrangement (i.e., some form of an agreement of pay for services), our law makes it quite clear that regardless of how the parties characterize that arrangement, it will be presumed to be an employer-employee relationship unless the party receiving the services can establish the presence of the three statutory factors set out in § 148B.
In the absence of a work arrangement between the parties, be it a written or oral, implicit or explicit, contract, agreement, or understanding, § 148B simply does not apply. If corporation A contracts with corporation B to manage a facility to certain specifications, and corporation B enters into arrangements with third parties to perform the work it had undertaken under that contract, § 148B would plainly apply to the relationship between corporation B and the persons it has engaged to do the work, but not between those persons and corporation A. The only exceptions to such an obvious conclusion would arise if corporation B was set up by corporation A specifically for the purpose *626of evading the independent contractor law, or if corporation A were otherwise found to be the alter ego of corporation B, such that the corporate veil between them would be properly pierced and the work arrangement entered into by corporation B thereby attributed to corporation A. The factors to be considered in whether to disregard the deeply ingrained observance of corporate form are set out in Attorney Gen. v. M.C.K., Inc., 432 Mass. 546, 555 n.19 (2000). I see no evidence of legislative intent in § 148B to change the body of law that governs the liability of such distinct entities.